Enlargement strategy 2009 concerning the countries of the western Balkans, Iceland and Turkey (debate)
The next item is the Council and Commission statements on enlargement strategy 2009 concerning the countries of the western Balkans, Iceland and Turkey.
President-in-Office of the Council. - Mr President, honourable Members, this is a truly important debate on a truly important subject. Still, if I wished, I could limit my intervention today to just saying that the Presidency is in full agreement with the motion for a resolution that has been put forward by Mr Albertini on behalf of the Committee on Foreign Affairs. It is important that Parliament and the Council, as well as the Commission, stand together on an issue as critical as this one.
In retrospect, perhaps the most crucial of all the Articles in that treaty that was signed on the Capitol Hill in Rome more than half a century ago was what today is Article 49 in the Lisbon Treaty: any European state which respects our values and is committed to promoting them may apply to become a member of the Union.
It is by this that 19 of the countries of our Union today have become members and part of the historic undertaking of our Union. It is by this Article that we have managed to promote peace and prosperity and further the rule of law and representative government in ever larger parts of this once so conflict-ridden part of the world.
Sometimes you need to go to other parts of the world, as I have the duty to do quite often, to be reminded of how enormous this achievement really is.
During more than half a century, our Europe exported wars and totalitarian ideologies across the rest of the globe. Two world wars; two totalitarian ideologies; strife and suffering.
Now, we are instead exporting the idea of peaceful reconciliation, of integration across old borders, of common rules and regulations as the common way to better governance. Add to this all that has been achieved by Article 49 and it also makes our Union stand taller in the world.
A Europe of 6, of 9, of 12, of 15 or even of 25 would have been smaller in every single respect - in ambition, in standing, in possibilities, in respect across the globe.
Your resolution is surely right to say that enlargement, and I quote, 'has proven to be one of the most successful of all European Union policies'. This is, if anything, an understatement.
We all know that the process has not been entirely easy. I remember coming in a different capacity to an earlier European Parliament representing a country seeking accession and also meeting those who feared that further enlargement from the then 12 would risk diluting the political ambitions of the Union.
There have been both the difficulties of the new members implementing our ever increasing policies and acquis and our difficulties in adjusting to our own success in the form of new members, but when we look back, it is easy to see that periods of enlargement have been periods in which we have also deepened our cooperation.
During the past two decades, we have more than doubled the number of Member States and, in rapid succession, we got the Treaties of Maastricht, Amsterdam, Nice and Lisbon. The previous three decades did not even succeed in fully implementing the Treaty of Rome.
Article 49 is as important, I would argue, to our future as it has been to our past. Our magnetism is still there. During the last year, we have had new membership applications from Montenegro, Albania and Iceland, and there are others that we all know that are equally keen on reaching the position where an application can be handed in.
After the last enlargement that brought in approximately 100 million new citizens to our Union, our attention is now focused on the countries of south-eastern Europe - perhaps up to 100 million citizens as well.
This will be neither fast nor easy. The different challenges we face in the different countries of the western Balkans are well known, and the magnitude of the transformation of Turkey has not escaped us either.
We are all aware that there are those in our respective public opinions that would prefer just to shut the door to all of them, hoping that the issue will go away, and who opt for a more closed idea of Europe.
I belong to those who are convinced that this would be a mistake of historic proportions, the consequences of which would haunt our Europe for a very long time to come.
Their door to our Union might sometimes be a very distant one. Some of them will have to travel a long and difficult road of reforms, but, were that door to be shut, other doors would immediately open up to other forces, and we might well see those parts of Europe moving off in directions which, over time, will have negative consequences for us all.
That is why Article 49 remains of such fundamental importance. It is the beacon of reform and reconciliation that also inspires and guides the regions of Europe that are not yet members of our Union.
Commissioner Rehn will go into more details concerning the Commission's assessment of the progress of all these countries concerned, and the Presidency does share the assessment made by the Commission.
It remains our ambition to move all of the countries of the western Balkans forward in the accession process, knowing that they are at very different stages of it. We expect, somewhat related to this, a decision to be taken that from 19 December, there will be visa-free access to our Union for the citizens of the former Yugoslav Republic of Macedonia, Montenegro and Serbia. That is a major and most important step forward.
Along with Parliament, we share the hope that Albania and Bosnia will catch up and will be able to join this most important step as soon as possible.
The accession process of Croatia has been unblocked and is now moving forward. This is important for Croatia and for the entire region. The former Yugoslav Republic of Macedonia has been given a very positive report by the Commission, and it is my hope that the Council in December will be able to concretely indicate further steps in its accession process.
The applications of Montenegro and Albania have been forwarded to the Commission and I believe we can expect its opinion within a year or so.
In Bosnia, it is our hope that the political leaders will be able to agree on the reforms necessary in order to make it possible for that country as well to contemplate an application for membership. Indirect talks facilitated by the European Union and the United Sates in close cooperation are under way as we speak today.
Serbia has been making good progress on its unilateral implementation of the interim agreement, and we will obviously look very carefully at the upcoming report by the ICTY Chief Prosecutor concerning its cooperation with its efforts. It is our hope that he is satisfied with the current level of efforts, although it is, of course, also critical that these efforts are maintained.
Moving further to the south-east, I would like to pay tribute to the fundamental reforms under way in Turkey on the Kurdish question. The success of these would bring the country much closer to our European standards in areas of fundamental importance.
There are numerous other issues which I think the Commissioner will go into. Not directly related but also of obvious significance in this regard are the ongoing talks between President Christofias and Mr Talat on the reunification of Cyprus. We can only urge them to move forward towards a comprehensive solution on the basis of a bi-communal, bi-zonal federation with political equality in accordance with the relevant UN Security Council resolutions. The importance of this can hardly be exaggerated.
We will move either towards a new era of reconciliation and cooperation in this part of Europe and the entire region of the eastern Mediterranean, or towards a situation where it is easy to see that we will be faced with rapidly mounting problems.
Much of our attention is on the challenges of south-eastern Europe, but the application of Iceland is adding to the reasons we have to focus more of our attention on all the issues of the Arctic and the wider high North. This is an area where our Union must also be more present and engaged in the future. Its importance is coming more and more into the focus of all the significant global actors and the application of Iceland should also be seen from that perspective.
With a democratic tradition that reaches back a thousand years or so, and with its membership in our single market through the European Economic Area, it is obvious that Iceland has already travelled quite a bit on the road to membership, although we will have to assess the further progress when we get the avis from the Commission.
Mr President, this is what the Swedish Presidency has so far managed to achieve in the important area of enlargement. We still have some important weeks in which I expect further progress, but let me conclude by saying that I do not believe that we have completed the building of our Europe. I do believe that we must remain an open Europe and that we should remain committed to an enlargement process that brings good governance, the rule of law, reconciliation, peace and prosperity to larger and larger parts of our Europe.
This is obviously of key importance to them, but we should recognise that it is of key importance to us as well, and let us not forget that it will also make it possible for us to stand taller in the world and for our voice to demand even greater respect in the future.
Member of the Commission. - Mr President, let me first thank the members of the Committee on Foreign Affairs and its Chair, Gabriele Albertini, for a balanced and comprehensive resolution. I would also like to thank all of you for your excellent cooperation over the past five years. The European Parliament has greatly helped to shape our enlargement policy and you have set an example of democratic accountability. I look forward to continuing our excellent cooperation in the future, whatever the portfolio in my case.
The EU will take a long-awaited step forward next week when the Lisbon Treaty enters into force. This will start a new era in the EU's foreign policy. Indirectly, it will also cement the EU's renewed consensus on enlargement based on the three 'C's of consolidation, conditionality and communication, combined with an approved capacity to integrate new members. This will enable us to continue our gradual and carefully managed accession process.
As your draft resolution illustrates, enlargement is one of the EU's most powerful foreign policy tools today. This was also the spirit of Carl Bildt's message, and I do agree with this message based on empirical evidence during the Swedish Presidency and over the years and decades. It is also true that the EU's credibility as a global actor stands or falls by our ability to shape our very own neighbourhood. It is here that we have achieved our most remarkable successes over the past 20 years of transforming the European continent by reunifying East and West and thus building a stronger European Union.
Enlargement has been a key driver of this process and it continues to transform south-eastern Europe today. Albania's and Montenegro's applications for EU membership underscore the Union's continued power of attraction. Iceland's application adds a new political and geo-economic dimension to our enlargement agenda. Bosnia and Herzegovina and Serbia are both considering submitting an application. Given the economic crisis, all these countries might easily have turned inwards. Instead, they continue to pursue European orientation with all the tough choices and bold reforms this entails. Croatia is nearing the finishing line after four years of intense accession negotiations. Zagreb now needs to intensify its reform efforts, especially in the judiciary and the fight against corruption and organised crime, so that negotiations can be concluded. ICTY cooperation remains a must.
We have seen steady progress in Turkey as well. Turkey plays a key role in energy security and in the dialogue between civilisations. Ankara's commitment to normalise relations with Armenia is historic, as is the democratic opening to resolve the Kurdish question, but Turkey still has a long way to go. Besides reforms, we expect Turkey to ensure full implementation of the Ankara Protocol and to make progress towards the normalisation of relations with Cyprus.
The former Yugoslav Republic of Macedonia has made convincing progress recently and substantially addressed the key reform priorities. The country sufficiently fulfils the Copenhagen political criteria. These factors enabled the Commission to recommend the opening of accession negotiations. I have the impression that the government in Skopje has rightly seen our recommendation as an encouragement to finally settle the name issue with Greece. There is now a new context, a new debate and a new window of opportunity that I trust both Skopje and Athens will indeed capitalise on.
There has been good news in Serbia too. Belgrade has demonstrated its commitment to EU integration, not least by implementing the interim agreement with the EU unilaterally, and I assume that the ICTY should now be satisfied with Serbia's efforts. I agree with your draft resolution to unblock the agreement. It is high time to allow Serbia to move to the next stage of its European journey.
Bosnia and Herzegovina presents its own serious challenges, partly due to its wartime history, but let me be clear that there can be no discounts in EU enlargement. Bosnia's application for EU membership can only be considered once the OHR has closed. Bosnia also needs to undertake constitutional changes in part to comply with the European Convention on Human Rights. Respect for human rights is a founding principle of the European Union. Together with the Presidency and the United States, we have proposed a package of reforms to achieve this. I hope, for the sake of the citizens and for the region as a whole, that the Bosnian leaders will rise to the occasion and reach an agreement. The EU and the US are engaged at the highest levels because we want Bosnia to succeed, and I believe it can succeed.
As for Kosovo, stability has been maintained but still remains fragile. The Commission has presented a study on how to promote Kosovo's socio-economic development and anchor it to Europe. We identify eventual visa facilitation and trade as flagships once the conditions have been met.
To conclude, we set out together an ambitious but, in retrospect, realistic agenda five years ago when I started my mandate as Enlargement Commissioner. During my hearings, I told this Parliament that by 2009, we wanted to see an EU of 27 Member States with Bulgaria and Romania in, the accession process with Croatia reaching its final stage, the other Western Balkan countries anchored in the EU through association agreements, Turkey firmly on a European track, Kosovo's status settled and Cyprus reunified. I am glad and proud that, with the important exception of Cyprus, where settlement talks are still ongoing, nearly all our ambitions have materialised. We have worked together for these very worthy goals and together we have made a difference. Even Cyprus might still happen, to the benefit of all of its citizens and the European Union.
Besides, though I hoped for it, I did not dare to forecast progress on visa liberalisation five years ago. Yet here we are, one month away from turning the dream of the citizens of Serbia, Montenegro and the former Yugoslav Republic of Macedonia into reality. We hope to do the same for Albania and Bosnia and Herzegovina next year once they meet the conditions.
It is therefore a very important reminder to all of us who work with south-eastern Europe of how attractive the European dream remains for millions of citizens in our immediate neighbourhood. Let us keep that dream alive and, in time, make it a reality.
Mr President, ladies and gentlemen, Monday's vote within the Committee on Foreign Affairs provided additional evidence of the complexity and, at the same time, of the benefit of extending the geographical and political borders of the Europe that we know today.
Thanks to the work and efforts of my fellow rapporteurs and the contribution of individual political groups, we have achieved a text that expands on the original and has refined many aspects that were initially only mentioned in passing.
The debate in committee and also within the groups themselves was not lacking in disagreements, sometimes lively, which are typical of an across-the-board confrontation that transcends the respective political positions. Historical events within each nation and the current state of their relations were at odds with applications made by candidate countries or aspiring candidates.
In less than a year, another three applications were submitted to open membership negotiations: Montenegro in December 2008, Albania in April 2009 and Iceland in July 2009. It is a sign that the European project can still boast plenty of appeal and is considered a major factor of stability, particularly following the meltdown in financial markets.
The text obtained as a result of the votes within the Committee on Foreign Affairs more forcefully underlines the need for the countries who wish to join the European Union to face up to this transition conscientiously, aware of the duties and implications that this process involves.
Their entry requires them to respect European parameters, not only economic and political, but also cultural, social and legal, to ensure that the end result is more than the sum of its parts.
I hope that the text that the plenary session will vote on tomorrow will address all aspects of the general strategy on enlargement in a more balanced and concise way. It will obviously benefit from the contribution of specific resolutions on each country.
on behalf of the S&D Group. - Mr President, the enlargement strategy paper and the resolution we are going to adopt tomorrow show our strong commitment to the enlargement policy, which has proved to be one of the most successful of all EU policies and has benefited both existing and new Member States.
Enlargement has contributed to an unprecedented extension of the area of peace, security and prosperity in Europe and now we prepare the further extension of this area to encompass in the years to come the western Balkans, Iceland and Turkey.
The Alliance of Socialists and Democrats remains one of the most pro-enlargement forces in this Parliament, while underlining that no compromises can be made with the fulfilment of the Copenhagen criteria and all the important benchmarks on which the preparedness of the candidates is evaluated.
We hope to see the negotiations with Croatia concluded as early as possible next year. We expect that the Council will confirm the proposal of the European Commission to start negotiations with the former Yugoslav Republic of Macedonia next year so that the process can begin next year. We hope for new dynamics in the negotiation process with Turkey including opening of the energy chapter. And we believe that the EU can keep up the momentum reinforcing the positive developments in all enlargement countries. The visa liberalisation is an excellent step to demonstrate to the people in the western Balkans that they move in the right direction.
Let me also express the hope that the entry into force of the Lisbon Treaty will further increase the capacity of the EU to integrate new members, finalising the institutional reforms within the Union.
As Chair of the Group of the Alliance of Liberals and Democrats for Europe, I have friends, acquaintances and comrades in all of the countries that form the subject of today's report.
I would like to begin by wishing Commissioner Olli Rehn every success with what he has been working on over the past five years and, in particular, to compliment him on those efforts. He merits our full recognition. As I was saying, I have friends and acquaintances in all of these countries and I can say, with a certain degree of pride, that, to my knowledge, we are the only large political family which has come to an agreement on the statute for Kosovo. We reached a unanimous position on this as early as 2006 and have maintained it ever since. Do not think that this was merely coincidence, because it was something which we put a great deal of hard work into.
You can therefore imagine how disappointed I am, firstly, to see that Kosovo has not been included in the Visa Facilitation Agreement. It seems to me that the Kosovars are being punished for the fact that a number of EU Member States have not yet been able to reconcile themselves with the fact that Kosovo is now an independent state. That is a great pity, in my opinion. President-in-Office of the Council and Commissioner, allow me to also raise a few questions about what seems to be the current state of things in Bosnia and Herzegovina. I fear that I am less optimistic about a positive outcome on a number of fronts than you are, if only because it is possible that the people there might get the impression that, all of a sudden, everything has to proceed incredibly swiftly and that there is no time for adequate consultation, at least not with any political parties other than the largest ones, with which you are in touch.
Finally, I would like to make it clear, on behalf of my group, that we absolutely insist that the candidate countries respect all of the Copenhagen criteria, without any exception whatsoever being made for absolutely anyone. Nor should you think that we are indifferent to the absorption capacity of the European Union. However, what we are unhappy about is the fact that some of our fellow members seem to wish to use this notion of absorption capacity in order to postpone the accession of new countries indefinitely. We do not approve of that.
Let me conclude. Commissioner, I do think that the past five years have indeed been a success. I wish you every success for the future. I am sure we will meet on these benches again, even if it is perhaps in a different capacity, but many thanks, anyway.
on behalf of the Verts/ALE Group. - Mr President, on behalf of the European Greens and the Free Alliance, I have to say that I am very pleased that this joint resolution again says that there is a strong commitment by the European Parliament to enlargement, and that the momentum for enlargement, about which we had a discussion in the Committee on Foreign Affairs, is to be kept up.
That is especially true for south-eastern Europe. I hope that the history of armed conflict, of cruelty beyond imagination, in that part of Europe will be over once and for all, and I think the European Union plays an essential part in that. In that sense, too, I am very pleased that the strong commitment is being kept up in this resolution.
There has been progress, as has already been said, on many issues. There has been progress on some of the conflicts we have there and, as rapporteur for Kosovo, I am very pleased that the Spanish Presidency has announced during its presidency that it will invite Kosovo to take part in the western Balkans conference, which I hope will be an opportunity for progress on the status issue.
There is one thing about Kosovo that the speaker before me has already said. I would have preferred Kosovo to have been part of it, but at least we have ensured that there will be a start to visa dialogue with the objective of visa liberalisation.
I would like to comment on one amendment that we will propose for tomorrow. It is about one of the minorities that have a very difficult status in many regions of south-eastern Europe, and in other parts of Europe as well, but especially in Kosovo, that is, the Roma minority. At the moment, some 12 000 Roma people, mostly children, are about to be sent back from Member States, mostly to Kosovo, where we know the conditions are such that they will be unable to have a humane life. So I would ask Members of this Parliament to vote tomorrow for the amendment that we propose in order, at least for the winter time, to stop sending Roma people back to Kosovo and to help Kosovo make conditions liveable for Roma minorities there and here.
On the International Day for the Elimination of Violence against Women, I am also very pleased that we have achieved amendments in this text which make it clear that discrimination against women and violence against women are also something that both the governments of the region and also the European Union have to work against.
One last thing: other ethnic minorities and sexual minorities. I find this is an important path towards democratisation.
on behalf of the ECR Group. - Mr President, the ECR Group strongly supports European enlargement. By extending the benefits of EU membership to those countries that are eligible under Article 49, we hope to see develop the looser, more flexible Europe in which we believe as a group.
I happen to be the permanent rapporteur for Montenegro, which is a good news story in terms of progress towards membership, and it has just applied fairly recently. Nevertheless, I will also be visiting that country soon to make up my own mind and have an independent assessment.
I also welcome the fact that Iceland may be a candidate soon. But, still in the Balkans, Croatia's bilateral border dispute with Slovenia must not be a barrier to joining the EU, and I hope that Macedonia will also be opening negotiations shortly.
With regard to Turkey, there remain many concerns over human rights, the ongoing blockade of Armenia, religious freedoms and the refusal to admit Cypriot ships to Turkish ports. It was also regrettable, in my mind, that Turkey recently invited to the OIC Summit in Istanbul President Bashir of Sudan, a man indicted by the International Criminal Court for the horrors of Darfur.
Finally, although Ukraine is a country not directly linked to this debate, I hope also that, regardless of the results of the impending presidential elections in Ukraine, the EU will continue to hold out the possibility of eventual EU membership for Ukraine, if that is indeed the majority view of the people of Ukraine. By the same token, that should apply to Moldova and, one day, to Belarus, if it becomes a democratic country.
Mr President, Commissioner, Mr President-in-Office, to start with the question of the enlargement strategy, I should like to say that, judging from enlargements to date and from how we approach new candidate countries, I think that the policy of the European Union does not always help in addressing the economic and social problems of the workers and of the societies which have acceded or will accede and, in numerous cases, assistance, financial and otherwise, is either inadequate or goes in the wrong direction and, as a result, regional and social equalities are either perpetuated or extended.
I should like to mention the case of Turkey. Pressure needs to be exerted to make Turkey keep its promises and honour its commitments, especially the Ankara Protocol on the recognition of the Republic of Cyprus, whose rights under international law it is challenging. I would remind the House that there are still problems with respect for democratic rights and trade union freedoms in Turkey, as underlined by the recent prosecution and trial of Turkish trade union members in Izmir.
I should also like to mention the case of Kosovo. Here, the approach must be with respect for UN Security Council resolution 1244/99. There are still problems such as the status of Serbs in Kosovo, who are living in a state of isolation, and the failure to abide by agreements on the re-establishment of refugees.
Finally FYROM: the problem of the name must be addressed within the framework of the UN and within the framework of a bilateral agreement setting geographical boundaries. I should like to ask you, Commissioner and Mr President-in-Office, what you think of the latest initiative by the newly-elected Greek Prime Minister for a meeting with the prime ministers of Albania and FYROM?
Mr President, Article 49 of the Treaty of Rome is not, in my view, a romantic urge to the Member States to participate in the enlargement of a unified Europe. It is a realistic ambition for as many European countries as possible to adopt the principles of the European Union. Only then will the basic preconditions apply to the three 'Cs' of consolidation, conditionality and communication.
Tomorrow, the Council will examine the motion for a resolution by Mr Albertini, in which he expressly states that, although Turkey has made some progress in terms of meeting the Copenhagen political criteria, a great deal still needs to be done, both in the human rights, freedom of speech and religious freedom sectors, and in Turkey's political conduct in general in the system of justice and so on.
However, it is clear that Turkey has been making an effort recently to impose its rule on the area of the Middle East and the Caucasus in a way that is contrary to the standard principles of the European Union. Another example is Turkey's behaviour on the question of Iran, which is totally contrary to EU foreign policy and its commitments under the Ankara Protocol. There are still eight chapters which need to be examined with Turkey and I therefore believe that this being so, Turkey is not yet ready to be given a start date for negotiations.
As far as FYROM is concerned, I have two things to say: we have noted that recent actions and statements by its Prime Minister are causing problems in neighbouring countries and we should like this behaviour to be toned down.
(NL) Mr Van Rompuy was, naturally, quite right when, in 2004, he made the following observation: 'Turkey is not part of Europe and never will be'.
In that observation, Van Rompuy was emphasising the fundamental values of Europe, which, in his view, Turkey would undermine. Van Rompuy has thus expressed objections to Turkish membership in principle. And we, the Dutch Party for Freedom, completely agree with him. Of course, he cannot now take such principled words back, not even in the interests of securing the plum job of President of the European Union. Turkey has even shown contempt for democracy and freedom of expression by calling the leader of my party, Geert Wilders, a democratically elected representative of the people, a fascist and a racist. What an outrageous and baseless comparison! We should not be denied the possibility of criticising Islam. But Turkey is showing its true colours here.
Mr Rehn, I put the following question to you: what is your reaction to this outrageous attitude on the part of Turkey? There is, of course, only one possible response: to immediately cease all negotiations with Turkey. Let us be honest with the Turks. Be honest with the Turks, as Angela Merkel and Nicolas Sarkozy have been, and as their great friend Herman van Rompuy has also been. Cease all negotiations with Turkey and other Islamic countries.
(The speaker agreed to take a blue-card question under Rule 149(8))
You seem to be very impressed with what Mr Van Rompuy has to say. Do you not think that most people would be more impressed by the fact that only 3% of the land mass of Turkey is in the continent of Europe at all, and this proposition that Turkey should become a full member of the European Union is, on geographical grounds, completely bizarre?
Well, I did not hear a real question, but of course we agree that there are multiple reasons to say 'no' to Turkey. I just mentioned a few, but this is another good reason to say 'no', so thank you for that.
(DE) Mr President, Mr Bildt, Commissioner, this is possibly the last enlargement debate that we will have with you, Mr Rehn. I would like to thank you for the many good debates that we have had with you since 2004.
I would like to make a few comments. In my opinion, it is now time for the difficulties being created for Croatia from outside the country to be quickly resolved so that, during the next year, we can rapidly come to a decision with Croatia, complete the negotiations and ratify the accession treaty. I believe that these bilateral issues, which apply to a number of other countries, including FYROM and Greece, and also the measures continually being taken against Serbia, which I think is an extremely important country in terms of the stability of the region, should be rapidly resolved.
It must be made clear that every country should be judged according to its capabilities and that the promise made in Thessaloniki, particularly concerning the western Balkans, will be kept. Every country must be evaluated on the basis of its abilities and the tempo of the process must be adjusted accordingly.
However, it is also important to explain that the Copenhagen criteria apply. I regret the fact that the Social Democrats, the Greens and others have refused to mention the Copenhagen criteria in committee. I hope that will be reviewed in plenary. We would be giving completely the wrong message to the candidate countries, in the same way as if we had failed to mention the absorption capacity of the European Union.
The European perspective must be correct in order for the internal reform processes to start. However, it is also important that the necessary conditions are met so that no false expectations are raised.
For this reason, with regard to the Copenhagen criteria, we must also ensure in Turkey's case that the political conditions relating to freedom of speech, democracy, the rule of law and freedom of religion are a requirement for accession and that there is no question of a compromise in this area.
Mr President, perhaps the most important lesson of the past enlargement is that we have brought into the Union countries, markets, institutions and industrial assets, but we have left behind the hearts and minds of the people. I think that we have to avoid repeating this same experience in the future.
We have also to prepare not only the acceding countries but also the existing Member States. The famous enlargement fatigue says more about the lack of preparation of the present states - of the old Member States, unprepared to live together with the new Member States - rather than the indigestible character of the new Member States.
Next, I think that we should, when speaking about the candidate countries, avoid any conditionality which is not linked directly to their capacity to be interoperable with us from the legal, institutional, political and cultural point of view and to compete with us within the internal market in the broader sense of this concept. We should not impose conditionalities which are not linked with these criteria. We should remember that enlargement is about a better future, not about a better past. We think too much about this past.
Thirdly, each country should indeed come in based on its merits. But we should also assess their capacity with their accession to contribute to a better situation in the region, more stability and more integration on a regional basis.
Management of expectations is also extremely important and I believe that perhaps in the future, we should be a little bit more imaginative in trying to allow for some kind of gradual integration of a country for which full integration is not to be envisaged in the short term.
My last point is that I believe we have to revisit the problem issue of our identity, our cultural and geopolitical identity, in order to know exactly what the limits of our enlargement are.
(SL) We are about to adopt a resolution here today which is awaited with much interest and much anticipation in many countries of south-eastern Europe.
This resolution speaks in terms very different from those used in south-eastern Europe only as recently as a few years ago. It is, in fact, these terms that have provided the impetus for, and a guide to, our debate today. I think it is important that what can be taken from the words of Mr Bildt, President-in-Office of the Council, and Commissioner Rehn, on the one hand, and from those of Mr Albertini, Chairman of the Committee on Foreign Affairs who has ensured that we can adopt such a rich and substantive resolution, on the other, is that we support the European prospects of all the countries concerned. Here, I would single out Turkey, in particular.
It is only when we offer the prospect of enlargement and inclusion to all the countries concerned that some issues in this region, such as trends pointing to further fragmentation of some of the successor states of the former Yugoslavia, border issues and occasional incidents involving religious or similar intolerance, become somewhat less dangerous for the wider region.
We can therefore conclude that the project of bringing peace and progress to what was once a volatile part of Europe is set to continue.
(FR) Mr President, I agree, and so does my group, that the European Union's enlargement policy is one of its most productive and most convincing policies.
That is why, Mr Rehn, I am a little concerned for your future, because I am not entirely sure how you are going to be able to find a portfolio within the future Commission that is more attractive than that of enlargement.
It is absolutely astounding to see what the prospect of membership can bring about as a force for change, for democracy-building, in a country such as Turkey. Yes, of course, there are still many things to achieve: the independence of the judiciary, a role for the army, freedom of expression, that all aspects of the Kurdish issue are genuinely dealt with once and for all, of course.
However, I feel it is important to emphasise that this EU enlargement strategy is not just for the benefit of the countries that are going through the accession process; it is for our benefit and for the benefit of our European decision makers, too.
It is irresponsible to diminish the efforts to change of a country such as Turkey by allowing doubts to remain about the outcome of the negotiation process. Yes, the outcome of the negotiation process will be that Turkey joins, and we must say so clearly.
(PL) Mr President, enlargement of the European Union is not only in the interests of the countries which accede to the EU or which aspire to do so, but it is also in the interests of us all. This is because it increases integration and security. Therefore, it is with pleasure that we note the progress being made concerning the countries of the western Balkans and Turkey, as well as the fact that Iceland has submitted an application for membership. There is such a thing as enlargement fatigue, but let us remember that every democratic European country which meets very precisely specified criteria can apply for membership of the European Union. We should not forget those criteria, but we should not shut the door on the candidates. Let us also not shut the door on our eastern partners. We should offer Ukraine a clear possibility of membership.
There is one more thing. The word 'solidarity' is very often used in the European Union. It is a word which attracts other European countries to our Community and, at the same time, obliges us to enlarge the EU further. Unfortunately, in many cases the EU does not show solidarity in its internal relations. An obvious example is the Northern Gas Pipeline project, which is directly intended to hit transit countries and Poland in particular, while South Stream is Moscow's answer to plans for energy diversification related to Nabucco. It is very disturbing to see how particular countries have so easily allowed Russia to manipulate them. This is why the realisation of bilateral interests between individual EU Member States and Russia leads to internal conflicts and weakens our position - the EU position. This is a contradiction of the principle of solidarity. Enlargement makes sense, but we must have conformity between rhetoric and practice.
(EL) Mr President, the Treaty of Lisbon is creating an even more negative framework for the peoples of the Member States of the European Union and of the enlargement countries. Unfortunately, the peoples of the Balkans are in a drastic situation, caused by the consequences of the NATO war, capitalist restructurings, agreements with the European Union, foreign military bases in the area, the capitalist crisis and the competition between major forces on energy. The accession of these countries serves the interests of big business and imperialist plans, which even include re-defining the borders of the countries in this area. The accession of FYROM to NATO and the European Union will sharpen the infighting, while the sovereign powers of this country still persist in their redeemed stand. Turkey is exploiting its geostrategic position and persisting in its occupation of a large part of Cyprus, making claims in the Aegean and holding thousands of trade union members, Kurds, journalists and others in detention. In Iceland, the myth of the economic miracle has been exposed and pressure can be heard for it to hitch up to the European imperialist chariot. The Greek Communist Party is against the enlargement of the European Union, because it is against the European Union itself and against Greece's having joined and remaining in it. We are fighting together with the people of Europe for peace and social justice and against imperialist unions.
(IT) Mr President, ladies and gentlemen, European Union enlargement may be an opportunity or a problem, but it still remains a great challenge.
The opportunity is represented by the fact that the new Member States can make a tangible contribution to constructing European policy. To do this, it is not enough to meet the Copenhagen criteria and merely confirm them formally. It is essential to increase the European awareness of citizens in candidate countries through a hearts and minds campaign that must involve politicians, intellectuals and the media.
Europe can no longer be seen merely as a great pool of financial resources for resolving economic, social and infrastructural problems but as an institution to which everyone must offer an original contribution in order to establish a policy built on shared values.
Support for enlargement is low in the Member States, particularly with regard to certain States. Do we wish to shut our eyes to this situation or do we want to involve our fellow citizens and ask their opinion? I think a referendum is the best way forward because it is the most direct form of democracy and it would bring Europe closer to its citizens and their freedom of choice.
(NL) We have to stop putting on this great pretence where the accession of Turkey is concerned. We must stop obscuring and minimising the problems. We all need to be brave enough to face the reality. We have been conducting accession negotiations with Turkey for five years already and what has been the result? Turkey is increasingly pursuing an anti-European and an anti-Western foreign policy. Under the leadership of Mr Erdogan and President Gül, Turkey is becoming increasingly more Islamist in nature. Turkey still refuses to recognise all the present Member States of the European Union and to honour the obligations it is required to fulfil under the framework of the customs union. Turkey is still continuing its occupation of one part of the territory of one of the EU Member States. And I have not even mentioned the structural and persistent problem of Turkey's lack of respect for freedom of expression yet.
Just now, Mr Bildt said that he rejects the idea of a closed Europe. Well, as far as I know, none of us here are in favour of the idea of a closed Europe, but we do have some members here, and I am one of them, who are in favour of the idea of a European Europe. To borrow the words of Herman van Rompuy, president designate of the European Council: Turkey is not part of Europe and never will be!
(RO) We are talking about enlargement in relation to the western Balkans, Iceland and Turkey, which are three very different cases. Firstly, we have the countries in the western Balkans, which are far from meeting the economic and political criteria expected by the European Union. However, in these countries, public opinion and political leaders support the objective of integration and are extremely optimistic about accession.
The second case we have is Iceland, a country which meets many of the economic and political criteria, but where public opinion and its leaders are deeply divided about this objective of joining the EU. What seems to link the western Balkan countries and Iceland, only at the moment, is the fact that the deep economic crisis is giving them the courage to join.
However, lastly, we have Turkey, whose European aspirations are not linked to any kind of economic cycle. It is one of the countries with the most dynamic economic activity where a great debate is going on. Very recently, 45% of Turks supported this objective.
I want us to differentiate between these three situations because the western Balkans, Iceland and Turkey present three different scenarios from an integration perspective. On the other hand, it is also a good idea for us not to deal with these cases according to bilateral policy logic.
In my view, the differences between Member States and the prospective candidate countries cannot be used by Member States or third countries to block a path to European integration. I believe that the merits of each country and public consensus are the only benchmarks for determining a path towards European integration.
(EL) Madam President, despite some people's reservations, the policy of enlargement has brought stability, peace and prosperity to Europe. Today, we are being called upon to continue negotiation with the candidate countries: the western Balkans, Iceland and Turkey. The integration of the western Balkans is, without doubt, the biggest challenge. Their integration will put an end to a period of clashes which started in 1990 and will eliminate what is going to develop into a black hole in the heart of Europe. Croatia will be ready for integration in a few months and the other countries are making dynamic progress. For Serbia in particular, we all need to recognise how far it has come and support its progress by encouraging it to move towards Europe. There are, of course, outstanding questions. The unresolved status of Kosovo, the difficult situation in Bosnia and the dispute over the name of the Former Republic of Yugoslavia are open wounds in the area. As far as Greece is concerned, the new government is making an effort to find a solution which will put an end to the dispute. After 17 years of tension, time must be allowed for a solution to be found, at long last, which is acceptable to both sides. Generally speaking, good neighbourly relations have been demonstrated which, whether we like it or not, are the precondition to integration. So let us all work on them.
(DE) Madam President, you have made a good, clear and concise speech, Mr Bildt. The things which you said about the European Union being a geopolitical stabilising factor and enlargement policy being a tool are all correct.
However, I believe that it is not intellectually or politically satisfying to behave as if the conflict of objectives between the increasingly large union and the increasingly close union did not exist. This is a question which we have not definitively answered. You are right when you say that a larger European Union has more influence, but it is also more complex, which has consequences for our ability to act. Therefore, we must have a new dialogue about enlargement, as Mr Severin from the Social Democrats has proposed, which covers gradual integration and new forms of membership, in order to be able to reconcile these two legitimate objectives.
We need institutional reforms. For example, I cannot explain to people in Germany why I am standing by Thessaloniki and why the Yugoslav successor states will one day have more commissioners than all the founder members of the European Union put together. This is not right. We need to be honest about our enlargement policy so that we once again have the support of citizens for this important policy area.
(NL) According to a Eurobarometer poll, European citizens have made their opinion clear on Turkey's accession: 28% in favour and 59% against. These figures speak for themselves and no politicians can or should deny them. If we do deny them, we will only further widen the gap between citizens and politicians.
Turkey is not geographically part of Europe, nor is it part of European history, whose religious, cultural and political landscapes have been defined by Christianity, the Renaissance, the Enlightenment and the democratic nation state. On the other hand, a form of privileged partnership would combine the best of both worlds. In addition to many economic advantages, such a partnership would create a more relaxed relationship between Europe and Turkey and would free us from the unrelenting stress of accession. Therefore, it is time to make a clear decision: let us bring a halt to the accession negotiations and embark on the process of negotiating a privileged partnership. Let this be our enlargement strategy for 2010.
(DE) Madam President, Mr President-in-Office of the Council, Commissioner, I and many of my colleagues in my group have always seen enlargement as one of the EU's most important projects and have always supported it. Despite all our justified criticism of different aspects of enlargement, it has been one of the most successful chapters in the EU's external development and it represents a complex long-term task for both the candidate countries and the EU. This has already been discussed today in plenary.
We must ask ourselves whether further enlargement processes are appropriate for us. With regard to south-eastern Europe in particular, with its long history of the break up of states and empires, it is right and proper that the people in these countries, which form part of a troubled region, have been offered the possibility of membership of the European Union. The fact that some politicians in the Member States of the European Union have distanced themselves from this promise under the pretext that strengthening the identity and institutions of the EU takes priority over further EU accessions has not only increased the mistrust of the candidate countries, but has also had an inhibiting effect on the democratic opinion-forming process and the reform processes in the region.
(NL) I still have vivid recollections of Commissioner Rehn saying, at one of our recent meetings, that to be a commissioner in charge of enlargement, you have to be an optimist.
I must admit that, in my opinion, that word describes him very well but, as far I am concerned, the role of optimist is not a fitting one for him. My personal view is that, in politics, and that also includes European politics, optimism ought to take second place to realism. I find it downright shocking that Parliament has gone along with such a rose-tinted approach. Why was it necessary to tone down the clear signal addressed to Turkey and Bosnia in the first version of Mr Albertini's report? Why did we have to pay compliments to Turkey? Why did we make desperate efforts to find a positive opening message for Bosnia?
Is Parliament not fully aware of the fact that we are obliged to represent the peoples of the Member States of the European Union? Information campaigns are not going to be of any help in achieving an enlargement process that is supported by the people. We will only achieve that by honestly and realistically assessing the extent to which these countries have complied with the Copenhagen criteria.
(DE) Madam President, it is alarming how evident the EU's democratic deficit is in the case of Turkey's accession. The majority of the EU population is clearly against Turkey joining the EU. Nevertheless, the process of whitewashing, evaluation and negotiation is going on over the citizens' heads.
It is dishonest to behave as if we were not moving towards full membership. As an accession candidate, Turkey is already receiving EUR 2.26 billion for the period from 2007 to 2010. This is being paid for by the countries which are net contributors and whose citizens do not want Turkey to join.
This is obviously all about US interests. It would be possible to resolve numerous non-European conflicts following Turkey's accession. However, despite Turkey's participation in the Eurovision Song Contest, I am of the same opinion as the highly respected former German president, Theodor Heuss, who gave a clear definition of Europe. Europe, he said, is built on three hills: on the Acropolis for Greek humanism, on the Capitol in Rome for the concept of the European state and on Golgotha for the Christian Western world.
(DE) Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the enlargement of the EU to include the western Balkans has been settled since Thessaloniki. Accepting these countries once they have fulfilled the conditions is not an act of mercy, as many people maintain, but a simple necessity, given their geographical position in the centre of the European Union.
Our stability is determined by their stability as we unfortunately found out in the 1990s. All the countries must, of course, meet the requirements of the Copenhagen criteria and, as these countries were formerly enemies, they must also take part in regional cooperation programmes. This also applies to the countries which are the neighbours of these accession candidates. I expect Slovenia and Greece to help the accession candidates to achieve their objective quickly and easily.
Unfortunately, Bosnia and Herzegovina is in a very difficult situation and I do not believe that I can cover it in one-and-a-half minutes, although I am the rapporteur for this region. I will not even try. I only wish, Mr Bildt and Mr Rehn, that the negotiations there could take place close to the people and not be dictated from the outside.
All the countries in the region have different distances to cover and we must help them to overcome their problems. Mr Lambsdorff, the idea that the accession candidates will have more commissioners than the founding members is a quite pathetic argument. It is actually not an argument at all; it is a knock-out argument. This problem can be resolved, but the people in these countries should not be excluded just because you do not want to resolve the problem.
(SL) I wish to congratulate both Commissioner Rehn and Mr Bildt, President-in-Office of the Council, on their constructive and positive introductory remarks.
As rapporteur for the former Yugoslav Republic of Macedonia (FYROM), I am particularly pleased to note that this country has made progress in 2009 and that the Commission has recommended that the Council fix a date for the commencement of negotiations. We also take note of the fact that Prime Ministers Papandreou and Gruevski have begun communicating directly.
I would call on Mr Bildt and Commissioner Rehn, as well as on the governments of all the Member States to whom this issue is of interest, to pick up your telephones and contact Prime Minister Papandreou and Prime Minister Gruevski in the lead-up to the December summit to show them your solidarity and to encourage their determined efforts to find a solution to this dispute which has lasted for 20 years.
This is the only way in which Greece, as a long-standing member of the European Union, will be able to fulfil its ambitions, and honour the responsibilities it has to this region.
(SL) Serbia has made progress over the past few months and, by fulfilling its criteria for visa liberalisation, it has demonstrated to both itself and Europe that it is capable of achieving more and performing better than it has done to date. It deserves recognition for this success.
Serbia has hidden potential which it needs to realise on its road to EU membership, and it must do so in its own interest and in the interests of its neighbours, the region as a whole and the European Union. Given its size and strategic position, it could become a driving force that brings the region closer together. It is time that it became aware of that role and that it did more for enlargement than it has done so far.
The leadership in Belgrade must devote itself systematically to urgent political and economic reform and cooperation with all its neighbours. Full cooperation with the Hague Tribunal is not enough because it needs to be brought to a successful end. Serbia needs to improve its political culture, because its record hitherto on that score might impede the accession process. It needs transparency and it needs to actively build as broad a public consensus as possible and to overcome divisions between the ruling coalition and the opposition on key EU issues. However, two important preconditions of a more rapid progress are freedom and independence of the media and putting an end to media manipulation.
Madam President, all I would ask for is more honesty in our dealings with Turkey and a correct and fair interpretation of events, particularly in relation to Cyprus where a distorted version of recent history has unfortunately become the accepted wisdom.
There is a real opportunity between now and the presidential elections in Northern Cyprus in April which should be seized, and this is a matter for all sides. We should always remember that the Turkish Cypriots agreed the UN plan for reunification in April 2004. It was rejected by the South. We should also remember the May 2004 promise of the European Union to end the isolation of Northern Cyprus, a promise which was never fulfilled. The EU has a moral duty here. I fear that if we go on treating Turkish interests in this way, we risk losing a key ally in a strategic area of great importance and encouraging all the wrong tendencies in Turkey itself.
Of course, many of us are deeply concerned about migration problems in relation to our nations. This is an aspect of our negotiations with Turkey that will have to be dealt with in a particular and robust way.
If I had time, I would also make reference to Croatia and other countries in south-eastern Europe which urgently need to address corruption, organised crime and abuse of certain private property rights before accession, in the case of Croatia, or candidacy can be taken forward with confidence.
Madam President, the countries proposed for EU membership are comparatively poor. Their European dream, to quote the Commissioner, is that they will receive subsidies. That is what it is about. The fact is that rich countries, for example Norway and Switzerland, simply do not want to join the EU. To make the telling point, Iceland, when it was a rich country, had no interest in joining the European Union. Now that it is bankrupt, and sadly so, the Icelandic Government is, of course, in the queue to join. The San Andreas Fault for the European Union is between the seven Member States who are large net contributors, and the rest.
This situation is unstable, untenable and unsustainable. You think you are enlarging the EU empire by this ill thought-out policy. In fact, you are driving it towards economic chaos in the future.
(ES) Madam President, the enlargement process has been a resounding success. The latest enlargement has allowed us to come together with those countries of Central and Eastern Europe that were unfairly denied freedom and prosperity after the Second World War. At present, enlargement is focusing on the western Balkans, Turkey and Iceland.
I endorse the ideas that we have identified as the guiding principles of the enlargement process in recent years. I mean consolidation, conditionality and communication. That is to say, that we should fulfil our obligations, but not make rash promises on future enlargements.
Secondly, progress in the various accession processes is subject to strict compliance with the conditions. The candidate countries must make a determined effort to carry out the necessary reforms. Thirdly, we must all make an effort to communicate with the citizens. The resolution we are to vote on tomorrow highlights the very important issue of communication.
In this connection, I should like to reiterate the broader proposal I made on previous occasions, namely that it would be appropriate also to enhance young Europeans' knowledge of the Union by making this a compulsory subject in the upper secondary school curriculum.
Another relevant idea contained in the resolution is the capacity for integration. Enlargement requires existing Members of the Union to take certain measures. Regarding finance, for instance, enlargement calls for sufficient financial resources to ensure that essential community policies such as the common agricultural policy or cohesion policy are not put at risk.
I am about to conclude. I should like to point out that as we are all aware, Kosovo is a special case. Unfortunately, however, there are sections of the resolution where this particularity is not made clear.
(IT) Madam President, ladies and gentlemen, I consider the resolution that we are discussing today in Parliament to be genuinely positive.
To dwell on part of this, I consider that the topic of European enlargement to the western Balkans is, and must remain, one of the linchpins of European action in the coming months.
I would like to compliment the Swedish Presidency and, above all, Commissioner Rehn on their work. We must nevertheless feel more involved in the process of enlargement.
Some countries must undoubtedly step up their action on the legal front in terms of the fight against crime and reforms. Yet we must not lose sight of the political aim, which is to consolidate democracy in those countries and have them follow the European path in economic, social and infrastructural terms.
I am thinking, for example, of countries such as Kosovo - and in this regard I agree with the amendment tabled by Mrs Lunacek with regard to the Roma issue - because this is a country we cannot sideline merely because five European countries have not yet recognised its independence.
To sum up, we need the right amount of courage and a far-sighted policy that is up to the challenge that the process of enlargement sets all of us.
(DE) Madam President, Mr President-in-Office of the Council, I am speaking as head of the delegation to the former Yugoslav Republic of Macedonia and I will be concentrating on this country. I would like to offer my very warm thanks to Mr Rehn for his courage. His report and his green light for this country represent a bold step forward which has generated momentum. At the same time, elections have been held in Greece and there is a new government in Athens, which gives us a situation and a window in which we can achieve something. However, I would like to ask my fellow Members to react calmly. A meeting is being held on Friday between Mr Papandreou and Prime Minister Gruevski, and if we set expectations too high, we may increase the pressure so much that the whole thing falls apart and we do not want to risk that.
We must encourage all sides to continue in friendship along the path that has already been taken. I would like to thank the rapporteur, Mr Thaler, for describing this route so accurately. I would also like to wish my friend, Mr Rehn, a successful future in the Commission.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I have a question for Mr Chatzimarkakis, if he will allow me to ask it. Mrs Pack obviously did not hear me when I said that we are standing by Thessaloniki. I would like to repeat that here.
I wanted to ask Mr Chatzimarkakis what he believes to be the most urgent steps which the former Yugoslav Republic of Macedonia must take in order to make progress in the dispute over the name and to ensure that the negotiations which are just beginning are as successful as possible.
(DE) Madam President, thank you very much for the question. I believe that both sides need to change their spots and it is clear that both sides are ready to take a step forward. We are now expecting a lasting solution. For this reason, I expect the name issue to be resolved clearly and definitively in the course of a five-minute discussion. That is not the problem.
The application of the name, the so-called scope, is the major issue and both sides obviously need time to resolve it. I would like to see a lasting solution because the alternative is a short-term solution which could lead to disaster. For this reason, all of us must give both sides friendly encouragement to find a long-term solution with a broad scope and a broad application.
(IT) Madam President, ladies and gentlemen, we must consider the statement that enlargement will be a factor of stability very carefully.
Let us think back to what Prime Minister Erdogan said a few days ago. He said that he could not get along with Mr Netanyahu but felt much more comfortable with Mr Bashir who, if I am not mistaken, is the Sudanese President under investigation because he is accused of crimes against humanity.
On the subject of neighbours, if Turkey joined Europe, we would have Iran, Iraq and Syria as our neighbours. This does not seem to me to be an ideal neighbourhood. It would be much better to have Turkey joined to Europe by a bond of privileged partnership. A somewhat worrying trend of de-westernising Turkey has reached a highly advanced stage under our very eyes. We need only think of measures affecting communal social living, such as separate swimming pools for men and women, restrictions on freedom of opposition, actually extending to the imposition of a EUR 3 million fine for opposition broadcasts, and so on.
I think we must still consider one fact: there may be a majority in favour in this Parliament, but the majority of Turkish people are against Turkey's entry. We are insisting on extending our borders to Turkey when the Turks themselves do not want it.
The President of the Italian Republic has said that pacts must be respected. I agree, but we must consider that Turks are Turks.
(EL) Madam President, the report we are debating today wants to send a positive message about European prospects and, ultimately, about the accession of the countries of the western Balkans, Turkey and Iceland to the European Union. I believe that all of us here in this Chamber, or at least most of us, agree with this positive message. At the same time, however, it must be made clear that progress is needed before accession. It is not a path paved with roses. It is therefore a question of credibility for the European Union to see that the criteria and preconditions which it sets are satisfied with deeds and not just good intentions. In other words, full adaptation is required for full integration.
Within this framework, the application of good neighbourly relations is very important. We must not try and hide behind our finger. The serious unresolved issues in good neighbourly relations between candidate countries and Member States are affecting the progress towards accession of those who want to become members of this family. The precedent of Slovenia and Croatia confirms this. That is why the outstanding issue of the name of the Former Yugoslav Republic of Macedonia must be resolved before, not after, the start of accession negotiations. The reason is simple. If this country is given a start date for negotiations without this having been resolved, then its government will no longer have any strong incentive for taking a constructive stand in order to ultimately achieve a mutually acceptable solution with Greece.
As far as Turkey is concerned, regularisation of its relations with the Republic of Cyprus and a halt to overflights over Greek territory by its military aircraft are two important factors in speeding up its progress towards accession. It is with these thoughts that we shall decide on our stand in the vote tomorrow.
Madam President, today's debate and resolution gives the new European Parliament the opportunity to recommit itself to the further enlargement of the European Union, to note the positive developments that there are in the candidate countries, in almost every individual case, and to remind ourselves that freeing up trade, buttressing stability, improving control of our borders and expanding the opportunities for travel and free exchange for our peoples, strengthen - not weaken - our European Union.
The European Conservatives repeat today that they say they favour enlargement but, at the same time, exclude it from the founding document of their new group whose official spokesperson, speaking in this debate, repeats his opposition to Turkey, thus putting them in exactly the same camp as the Far Right as we have all heard this afternoon.
However, I do express my warm thanks to Commission Olli Rehn, whose good humour was reflected by his recent comment that, in future, the Directorate-General for Enlargement should not be an equal distance from either the Council or the Commission, in the middle of rue de la Loi.
I appreciate his good humour and I appreciate his good judgement. I hope his legacy will be the accession of all current EU candidate countries.
(GA) Madam President, there has always been a strong link between Iceland and the European Union and as Chairman of the Delegation for Relations with Switzerland, Iceland, Norway and the European Economic Area, I was very happy to welcome the parliamentary delegation from Iceland last week. I hope that a Joint Parliamentary Committee will be established soon and the Icelandic Government is taking part in close talks with the Commission following the decision of the Foreign Affairs Ministers of the Union last July. I am sure that European leaders will give the green light so that negotiations can begin between the Union and Iceland at the summit meeting next Spring. As Iceland is a member of the European Economic Area, it has twenty two of the chapters that need to be fulfilled already covered. A lot of the work is already done. I am confident that the other chapters will be dealt with in a positive, directed way and in the spirit of friendship.
(PL) Madam President, as a Pole, but at the same time a citizen of the European Union for five years now, I would like to express great satisfaction that we are talking here in such illustrious company, including people who are closely involved in the enlargement process, such as Mr Rehn and Mr Bildt. We are talking about further enlargement of the European Union, and we are doing so in spite of those who are saying that the EU has reached the upper ceiling of its possibilities for territorial development. The only good news which I have for those opponents of further enlargement is that there will be no enlargement of the EU at all in 2009.
I would not like us to look at the process of EU enlargement only from the point of view of legal clauses. I would also like us to view it as an historical process. History teaches us, after all, that the Balkans, for example, were the source of many conflicts in the 20th century. They were conflicts which then spilled out over the entire continent, such as the First World War, and conflicts like the war in the 1990s, which also affected other countries, if only because of the migration of many millions of people. Therefore, admission of the Balkan States to the European Union could, in my opinion, be the EU's most important contribution ever to stabilisation and peace in our continent.
If I could just say one more thing about what Mr Bildt said concerning open doors, I would like to ask you not to forget that there are still other countries, not mentioned in today's document, which dream of EU membership.
(NL) First of all, I regret the fact that right now we are unable to paint a rosy picture of the political situation in Bosnia and Herzegovina.
The process of reform in this country is still being paralysed by political forces there. The two entities have not been able to develop a shared vision, as a result of which progress has ground to a halt.
Once again, I would like to emphasise the importance of building the sustainable constitutional framework which is necessary for this country and its institutions to work more effectively. I therefore call on the political leaders of both entities to work towards this as a starting point.
Furthermore, I would like to point out that I am delighted to learn that Turkey is so close to the hearts and minds of my fellow member Madlener's party, the Dutch Party for Freedom. It is precisely because of Turkey's negotiations with the European Union that this country has made such huge steps forward. I was, therefore, expecting the Party for Freedom to show greater support for the negotiation process.
Finally, I would like to point out that the accession process ought to be results-oriented and that it should be guided, not by the date of accession, but by the results achieved. Only once the candidate countries have complied with the requirements set and thereby qualified for fully-fledged membership can there be any talk of accession.
(FR) Madam President, Commissioner, Minister, you rightly pointed out that the adoption of the Treaty of Lisbon was going to enable us to enter a new era of enlargement policy, and we have to embark on this new process with realism and a clear head: that is the essence of this resolution.
On the one hand, a new process does not mean going for broke. That would be the surest way of creating misunderstandings, even suspicion, among the public, and it would also be the best way of creating false ideas among the candidate countries and of encouraging them to take refuge in rhetorical and cosmetic policies rather than in policies aimed at more thorough reforms. We must be wary of steps, conditions and values on which we cannot compromise, and I believe in particular in cooperation with the International Criminal Tribunal.
On the other hand, it must be reaffirmed, in the clearest of terms, that the place of the western Balkans, of all the countries of the western Balkans, including Kosovo, is indeed in the European Union, and that we must encourage them to continue and to increase their efforts. There is no contradiction between making the demands clear, on the one hand, and showing full support for the process of enlargement to include the western Balkans, on the other, just as there is no contradiction between pursuing this philosophy of judging everyone on merit and having to take important initiatives for all of the countries in the region, such as visa liberalisation.
Finally, allow me to say a word about Turkey. Before speculating on any very hypothetical future outcome concerning Turkey's accession process, I will simply say that the Commission has noted, for the second year running, that no progress was made on the Ankara Protocol and that that prevented any new negotiating chapters from being opened.
(DE) Madam President, I missed the beginning of this discussion, because as rapporteur for Croatia, I had to report to the EU-Croatia Joint Parliamentary Committee.
I would like to take this opportunity to thank Mr Bildt and Mr Rehn for their help in bringing about at least a temporary solution to the border dispute between Slovenia and Croatia. This is a good example of how cooperation between the Council, the Commission and Parliament can help countries to overcome their problems. I have also made a contribution to ensuring that the treaty has been almost unanimously ratified, at least in Croatia.
However, it is Bosnia and Herzegovina which causes me much more concern. I was recently in Banja Luka and Sarajevo. It is true that Mr Dodik made some compromises and offered some changes during our meeting which he can agree to. However, I would like to pick up on an idea that Mrs Pack has just mentioned. How can we make contact with broad swathes of the population? There is a great deal of interest there in overcoming this lack of a voice and the contradictions which characterise many policies at the top. We must somehow manage to talk to the people directly, because in contrast to what the Earl of Dartmouth has once again said, there are many people in this region who are not interested in European Union money, but who want to move from a region of hate and war into a union of peace and understanding. That is what Europe is about. You do not want to understand that and you will never understand that. However, the people in Sarajevo and Banja Luka know what Europe means and they are the ones who need our help.
(DE) Madam President, we must bring Croatia into the European Union next year or at least bring the accession negotiations to an end and start the ratification process. For 20 years, Croatia has been moving towards joining the European Union and towards freedom. Artificial obstacles have been put in its way and I am grateful to the Swedish Presidency for helping to remove them.
Croatia has now ratified the agreement with Slovenia with a two-thirds majority and we must do everything we can to ensure that Slovenia also fulfils its obligations to the European Union. The target date of 2010 is also important because this is a question of the credibility of the European Union itself.
As far as Macedonia is concerned, I hope that the Swedish Presidency will succeed in enabling accession negotiations to begin next year, so that we can finally resolve the bilateral problem which also exists in this case. I hope that we can change the text of the report which rather one-sidedly places too many obligations on Macedonia and not enough on its neighbours. Everyone must do their bit, including those in the European Union.
I believe it is crucial for us to include Kosovo fully in the Thessaloniki process and these are important passages in the Albertini report. This country also needs a European perspective. I would like to call on all Member States who have not already done so to recognise Kosovo, so that we no longer have any legal or technical problems and so that Kosovo can play a full part in the integration process.
(The speaker agreed to take a blue-card question under Rule 149(8))
(EL) Madam President, I noticed that Mr Posselt, like other members, uses the term 'Macedonia' for FYROM. It is precisely the term 'Macedonia' which is causing friction between Greece, which is a Member State of the European Union, and this candidate country. I would be most grateful if a recommendation could be made to my fellow members to use the actual name of this country.
(DE) Madam President, I would like to respond briefly by quoting my highly esteemed colleague Mr Cohn-Bendit from the Group of the Greens/European Free Alliance who once said in this House: 'Macedonia is Macedonia is Macedonia'. I am of exactly the same opinion. Bullying a neighbouring country is never helpful.
(EL) Madam President, there is only one Macedonia and it is Greek, which is why these games need to stop. When speaking in this Chamber, we need to use the terms which everyone has accepted and FYROM, the candidate country, has been accepted as 'FYROM' and not as 'Macedonia'.
(BG) I first of all wish to thank Mr Albertini for the work he has done on this difficult report concerning the strategy for boosting the progress of many countries at different stages in their preparations for meeting the criteria for European Union membership. I understand and support Mr Albertini's desire to provide the utmost clarity and give a thumbs up to the European Union's enlargement with the western Balkans, Iceland and Turkey. However, the majority of proposed amendments indicate that this is a complex subject. Once the Treaty of Lisbon has come into force on 1 December, we must analyse and increase our Union's integration capacity. I want to suggest to the Commission that it carries out such an analysis of the European Union's integration capacity because, without the support of our citizens, the European Union itself is at risk of turning into an empty shell.
I also support the view that a Member State should not impose unfulfillable membership conditions on a candidate country. All bilateral problems must be resolved in a spirit of European understanding, sharing common values, history and culture. On this point, I want to call for joint commemoration of historical events and heroes from the Balkan peninsula.
(EL) Madam President, I wish to speak in connection with Turkey's interests which, in my opinion, are being handled to the detriment of the interests of the Republic of Cyprus. I wish to express my dissatisfaction at the fact that issues relating to the Republic of Cyprus are being relegated; issues on which Turkey should be condemned are being used today to improve Turkey's position in terms of its accession to the European Union. Back in 2006, Turkey committed to recognising the Republic of Cyprus, applying the Ankara Protocol and helping to resolve the Cyprus question. It has done nothing. On the contrary, today talks are being used for Turkey's benefit, crowned by efforts to open the energy chapter, which, of course, is considered to be of benefit to the European Union itself. However, you will understand that the Republic of Cyprus, as a small state, needs to look after its interests and to request sanctions against Turkey, one of which is, of course, to prevent chapters from being opened.
Madam President, firstly, my group, the Greens, would prefer not to put any date in for the accession of Croatia. We think that experience has shown that that has not been a good idea in the past, whether Croatia should join as soon as the criteria are fulfilled.
Secondly, Mr Brok, the Copenhagen criteria are, of course, valid. They are there; we do not need to mention them time and time again. We are sticking to the agreements that the European Union made on accession and to the Copenhagen criteria. The aim of accession progress is the accession itself.
When we are discussing Turkey, we should not forget the amazing progress that has also been made in Turkey in areas where, a few years ago, we thought would not ever have been possible. This is the clear success of the accession process, which we should not forget.
(RO) Madam President, Commissioner, please allow me to thank you for your dedicated work on the enlargement of the European Union. The European Union has had a powerful impact in the western Balkans over the last two years on democratic change and economic deregulation. The visa waiver for some countries in the western Balkans and the start of the accession negotiations for FYROM mark progress which European citizens will benefit from, both as a result of judicial and police cooperation with the EU and from an economic perspective.
I believe that during the current time of economic crisis, the EU enlargement process offers a solution for revitalising the European Union's economy. However, we must not forget the adverse consequences arising from the unfair benefits offered by the European Union to different countries in the western Balkans region. The Commission must also look closely at including Moldova in the group of countries in the western Balkans as the aid offered to neighbouring countries to help implement the necessary reforms must continue in a fair manner. Moldova is a potential candidate, prepared to come into line with the European Union as part of the political and economic integration process.
(RO) The European Union now has a constitution - the Treaty of Lisbon - a President and a High Representative for Foreign Affairs and Security Policy. We can therefore adopt a different perspective when dealing with the new enlargement process involving the countries of the western Balkans and Iceland, but especially Turkey.
I am aware that there are many within the European Union who hesitate to commit to a new enlargement process, but the experience of Romania and Bulgaria, for instance, shows that accession to the EU has been the most powerful instrument in changing things for the better in our countries.
We need, of course, to cast a highly critical eye at the processes in all these countries wishing to join the European Union. We must focus, above all, on the sound nature and functionality of democratic political systems. However, we have adequate instruments for monitoring compliance with accession conditions. Offering these countries a clearer prospect of accession would be a stabilising factor and would act as a catalyst to internal progress in candidate countries.
Madam President, I am very grateful for this opportunity to share a few thoughts with you. Enlargement has rightly been called one of the most successful policies of the European Union; many of us in this debate have said this. And the idea that the central values of Europe - democracy, human rights, solidarity - should encompass all the states of Europe has been, and will remain, at the heart of Europe's identity.
The Europe that exists was built around the proposition that, through integration, the states of Europe will gradually accept a peaceful resolution of conflicts, but this process does not come without effort. The acceding states must undergo a thorough transformation in order to meet the requirements of EU membership. The process, it should be stressed, is voluntary. No state is coerced into joining, but, in order to join the EU, certain conditions must be met.
At the same time, precisely because meeting the conditions requires a major effort, acceding states must also be encouraged to make the effort involved and not only that. The obligations that go with EU membership must be transferred from paper to practice. Without implementation, the process remains empty.
This is the message that the Albertini resolution is sending to prospective candidates for EU membership. The EU is ready to accept the states of the western Balkans and Turkey as full members, but it is up to them to meet the conditions that the EU has set.
President-in-Office of the Council. - Madam President, let me try to be brief.
First, if this is appropriate from the Presidency point of view, I join those Members who have paid tribute to Commissioner Rehn for the work that he has done over the past five years. Much has been achieved. It may be good for your successor that there is still something left to do, but much has been done.
I also express our appreciation for the very broad support for the policy of enlargement that has been expressed throughout this debate by all of the representatives of all of the major political factions here. I think that is a source of strength.
(Interjection from William (The Earl of) Dartmouth: 'Did you listen to the debate?')
I did listen to the debate. You are not part of one of the major groups. I am sorry about that.
Mr Severin was one of those who mentioned that this is a process that we must also anchor in the hearts and minds of people. I do agree with that, but we should also recognise that this requires determined political leadership by each and every one of us. If you look back on the history of our Union, it is easy to note that very little in the history of European integration has happened because of some sudden groundswell of public opinion demanding it.
Nearly everything has been the result of visionary, far-sighted, often difficult and demanding political leadership, but we have also subsequently won the support of our citizens for what we are doing.
I said that I was Prime Minister of my country when we entered the European Union. We fought a very bitter referendum campaign. We won that narrowly. We had public opinion against the European Union for quite some time. We are now, if you look at the public opinion polls, one of the more Euro-positive countries in Europe. It took political leadership to achieve that. It does not happen by itself.
Let me also say, when we go to the more difficult areas of Europe, that reconciliation is not easy. That requires a lot of that leadership, and reconciliation has yet to be fully achieved in all parts of Europe.
The western Balkans were taken up by a number of speakers, and rightly so. Let me assure you that we are aware of the issues of Kosovo, and of the need to move forward with them, taking some of the issues that we have inside our Union into account as well.
Bosnia has been taken up by several people, such as Mrs Pack and Mr Swoboda, and let me just make a couple of remarks there. I have spent four full days this year engaging with the political leadership of Bosnia, trying to move them forward and trying to tell them the dangers of slipping behind when the rest of the region is moving ahead. I have probably done too much because at the end of the day, as Mrs Pack said, they have to do this by themselves. It is their country, not our country, but we also have the duty to tell them that, if they do not do it, the rest of the region will move ahead and that will not be good for their country. That is what we have been trying to do, and to a certain extent are still trying to do.
Our process of enlargement, as everyone has been pointing out, is performance-based. It requires reforms. It requires reconciliation. And that applies to each and every one. It did apply to Sweden once upon a time, and we managed. It applies to each and every one.
As to the gentleman who was interested in engaging in debate, I did notice that there were a number of - mainly - gentlemen from the Far Right up there who had their reservations on Turkey, to put it in the mildest possible terms. If I understood the argument, it was that Turkey is too large, too complicated and too Muslim.
If you read Article 49 of the treaty, and that is what we have to base our policies on, it does not make any exceptions for big countries, it does not make any exceptions for complicated cases, and it has no religious criteria.
(Applause from the centre left)
So that is what we have to abide by. I listened to the moving words on the Christian heritage, and there is much truth in that. All the Catholics and Orthodox or Protestants and Anglicans might interpret that in very different ways, but I would caution against defining the Jewish heritage out of Europe. They are not Christians, but they are, with all of the problems in our history, also part of our Europe of the past, the present and the future.
I would also argue that it would equally be a mistake to define citizens of Muslim faith, be they inside our existing Member States, be they in Bosnia, be they somewhere else or be they in Turkey, and exclude them from the applicability of Article 49 of the treaty. I think that would be a mistake.
(Applause from the centre left)
I listened with interest in that respect to Mrs Koppa representing Greece in her comments on both the challenges in the western Balkans and reconciliation with Turkey, and I have noted the steps and statements made by Prime Minister Papandreou lately.
Could I just finally pick up one of my favourite items. Someone mentioned, as sometimes happens in this debate, the question of absorption capacity - that we simply cannot absorb too many countries. I do not like the word. I do not see our Union as 'absorbing' nations. I do not know if we have absorbed Britain. And I do not know if France wants to be absorbed. And I hope Sweden will never be absorbed.
I see our Union as enriching the countries when we enter, and I have yet to see an enlargement that has made our Union weaker. Every single enlargement, although it has been difficult, has made our Union stronger, has made it richer, has made it more ambitious, and I for one do not belong to those who believe that history has come to an end. Article 49 applies.
Finally, one of the gentlemen said there are other countries as well that we have not debated on. That is true. Article 49 applies to each and every European country, including those that have not yet been mentioned in the debate today.
Member of the Commission. - Madam President, I would like to thank you for a very lively and substantive debate on EU enlargement and our strategy - now, next year and in the near future. This debate has been in line with the best democratic traditions of this Parliament, and I am grateful for the broad general endorsement of our carefully conducted enlargement policy.
You have rightly underlined the importance of simultaneous and parallel commitment and conditionality in EU enlargement. I agree, and I want to underline the paramount importance of being both fair and firm at the same time.
We have to be fair and respect the commitments we have undertaken to the countries that are covered by our consolidated enlargement agenda in south-eastern Europe, that is, the western Balkans and Turkey. At the same time, we can be as firm and as we are fair, and we need to apply rigorous conditionality when dealing with these candidate countries and potential candidates.
These only work together - in tandem, in unison - and that is, indeed, the best recipe for driving reforms and democratic and economic transformation in south-eastern Europe. It is also the best recipe for anchoring stability in the western Balkans and driving reforms that enhance fundamental freedoms in Turkey.
I think Mrs Flautre is right that there cannot be, by definition, a more attractive portfolio than enlargement. However, I am a man of moderation - believe it or not - and I believe that there are certain limits to how much attraction and fascination a man can take. And, as Carl requested, some work will also be left for my successor, for the next Commission and for this Parliament.
Be that as it may, it has been great to work with you. Together we have made a difference. Let us recall that EU enlargement has greatly contributed to the fact that Europe today is whole and free. Let us keep it that way, and let us complete our work in south-eastern Europe.
(Applause)
I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 26 November 2009.
Written statements (Rule 149)
I believe that it is extremely important for the European Parliament to be involved in evaluating the enlargement process. This process has been a major success for the European Union, bringing it peace and stability. Against this background, we must bear in mind that the countries in the western Balkans are a part of Europe geographically, culturally and historically. Among the potential candidate countries referred to in the resolution, I would like to highlight the successful efforts and tangible progress made by Serbia. This country has gone ahead and implemented unilaterally the Interim Agreement on Trade which it signed with the EU, thereby demonstrating that it is determined to move closer to the European Union, in spite of the political and economic difficulties it is facing. The European Parliament must encourage Serbia to continue on its journey towards the EU. On this point, we must ask the Council and Commission to show openness and continue the negotiations with this country in a constructive manner. I believe that progress with the process of Serbia's integration into the European Union must not be subject to the recognition of Kosovo's independence.
The stand against Turkey is a most important issue which will be discussed, within the framework of enlargement, at the European Council Summit in December. We support full integration, considering that this objective must constitute a driving force for reform and policy change on important issues. We would point out that Turkey has still not honoured its contractual obligations towards the EU and all the Member States. It must start to honour its commitments immediately, otherwise it will not come through evaluation in December unscathed. The commitments on which it will be evaluated and the timeline are contained in the conclusions dated December 2006. They include the application of the Additional Protocol, improved bilateral relations with and recognition of the Republic of Cyprus and a constructive stand on the procedure for resolving the Cyprus question. It is absurd that, while seeking integration and a regulatory role in the area, Turkey continues to infringe international law and the principles on which the EU is founded by maintaining occupying troops in a Member State. Finally, the energy chapter cannot be opened as long as Turkey prevents the Republic of Cyprus from exercising its sovereign rights in its exclusive economic zone.
The EU is like a building under construction and therefore, the notion of halting its enlargement would run counter to the very principle it is based on. According to Article 49 of the EU Treaty: 'Any European State... may apply to become a member of the Union'. This is precisely why the Enlargement Strategy for the western Balkans, Turkey and Iceland is receiving increased attention as part of our activities. I unreservedly support this close interest. Croatia, Turkey and the Former Yugoslav Republic of Macedonia have candidate status, having embarked in a responsible manner on the road to integration. Iceland, Montenegro and Albania have applied for accession, with the first two currently being evaluated by the Commission. There are certainly problems still to overcome, such as corruption, crime or freedom of the media. The introduction of the visa-free scheme in Serbia, Montenegro and the Former Yugoslav Republic of Macedonia, starting on 19 December, will give this process significant impetus. However, I also want to draw your attention to the fact that when we are talking about enlargement, we must also look at the Republic of Moldova, which is currently going through a crucial political period, in terms of embarking on the road to democracy and EU accession. With this in mind, we must support the implementation of the objectives of the European Strategy for the Republic of Moldova 2007-2013 in order to achieve the results desired by both sides.
in writing. - I would like to make three observations. First, I am glad that Foreign Minister Carl Bildt pointed out the most important message of the Albertini resolution - that the EU remains strongly committed to the enlargement policy and views it as one of the most successful EU policies. This is very much due to the excellent work of Commissioner Rehn. The second important message is that the rule of law is seen as a key principle of democratic progress and one of the main conditions for further accessions. We should also remain clear about the relevance of the Copenhagen criteria. The third observation: I strongly suggest that the opening of the accession negotiations with Macedonia be decided by the December European Council in accordance with the Commission's recommendation.
in writing. - Iceland is already an active and long-standing partner in the wider European integration process. Iceland cooperates closely with EU Member States as a founding member of NATO, a member of the Council of Europe, EFTA, the OSCE and the Schengen Cooperation. Also, it has been estimated that Iceland has already adopted some 60% of the vast acquis communautaire. From this point of view, the application of Iceland for EU membership is a logical step.
In my view, Iceland has always had a European vocation and Icelandic membership will represent a win-win situation for both sides. We are already learning from Iceland's experience in sustainable management of fishing resources, the use of geothermal heat and measures to fight climate change. Iceland has proven its determination to join the Union by submitting the answers to the Commission's questionnaire well ahead of the deadline and I look forward to the evaluation to be made at the summit in mid-December. If all requirements are met and the principle of own merits is respected, I hope Iceland's accession can be coupled with that of Croatia.
in writing. - (DE) A differentiated approach to the enlargement strategy is needed. While Iceland is a European country which is ready for EU membership, the Balkan States are far from being ready, with the exception of Croatia. Unresolved problems are difficult to deal with after accession and remain unresolved for years. Therefore, there must be absolutely no doubts about the Balkan States' readiness for accession and wages and social conditions there must correspond to the European average. For years, the reports on Turkey's progress have consisted of one long list of problems. If Turkey were a car, it would long since have failed its MOT. It is true that this country is not a part of Europe either geographically or in spiritual or cultural terms. This is clear from its consistent disregard for human rights and freedom of speech, which the plan for the Kurds cannot disguise, and from the Cyprus issue. However, perhaps the EU also wants to deviate from its human rights standards. This is the only way in which its obeisance to the Beneš decrees can be explained. Turkey regards itself as the supreme power of the Turkic peoples. As a result, the EU's problems would only increase following Turkey's accession, as its actions have repeatedly made clear. The positive aspects, such as an improvement in energy security, can also be achieved by means of a privileged partnership. It is high time that we began speaking honestly and clearly.
in writing. - (HU) As an MEP from Hungary, a country neighbouring the Western Balkan region, I wholeheartedly support the Western Balkan countries' ambitions to join the EU. An important step in this area has been the initiative implemented by the European Commission, removing the visa requirement for Serbia, Macedonia and Montenegro from 1 January 2010. However, the European Parliament's proposal, which would remove the visa requirement as early as by 19 December, would be of symbolic significance and also provide practical benefits.
The European Union could hardly offer a better Christmas present than visa-free travel to Hungarians living in Vojvodina in Serbia with numerous links to Hungary, benefiting families and friends living on either side of the border. I am confident that Member States will give their blessing to this decision this very month.
The visa waiver is a positive response to the Western Balkan countries' genuine efforts towards European integration. Serbia has made particularly significant progress recently. Even the report issued recently by the Commission states that the new government of Prime Minister Mirko Cvetković has successfully taken on the fight against corruption, not to mention the extremely important advances that have been made in the area of minority rights. The Serbian Parliament has adopted a law on national councils. In the wake of encouraging preliminary discussions, a decision on Vojvodina's status will come before the Serbian Parliament next week. Apart from the many positive developments, efforts must continue to be made to eradicate ethnically incited violent crimes and the ever-increasing incidence of beatings against Hungarians from Vojvodina completely.
I would like to thank Mr Albertini for the resolution on the European Commission's enlargement strategy. Of course, I agree that candidate countries must continue the process of reform. Efforts should concentrate on ensuring the rule of law and equal treatment of ethnic minorities, as well as fighting corruption and organised crime. The evaluation of the political situation in Turkey, including reforms which are planned or have been carried out, repeats the Commission's evaluation contained in the Regular Report. Progress is evident in the area of meeting the Copenhagen political criteria, but unfortunately, much remains to be done in the broadly-understood category of citizens' freedoms. However, most important of all is that bilateral disputes be resolved by involvement of the parties. These things should not, on their own, be obstacles on the road to accession, but the EU should strive for their resolution before accession. The European Parliament should be an objective observer, because we would like the negotiations to end with agreement, which would facilitate Turkey's accession to the EU. As a citizen of Poland, a country which joined the European Union in 2004, I know that the enlargement strategy is one of the most effective areas of EU policy. It is crucial to keep to commitments which have been made, and that also applies to the European Union. The objective of accession negotiations is full membership, and therefore fulfilling tough but clear conditions should also be a basic prerequisite for them to achieve this objective. This applies to all states, including Turkey.
Our resolution on future enlargements must reflect the prevailing opinion in Europe. We must avoid repeating past mistakes and build Europe with its peoples. The decisions to be taken are laden with commitments and must be prepared well and explained well so that the majority of European citizens can support them. Our Parliament, which represents these citizens, must be particularly vigilant about this.
Haste would be the worst possible policy and could take us back to institutional instability, even though the European Union is just about leaving it behind with the entry into force of the Treaty of Lisbon. Today we must test the new institutional mechanism resulting from the Treaty of Lisbon, build a political Europe and consolidate the policies that our fellow citizens want in terms of employment, the economic recovery, the fight against climate change, security of energy supply and common defence.
We should not reverse the priorities but rather increase the consistency and the effectiveness of Community policies before we aim for new EU enlargements. Lastly, I am still opposed to Turkey's accession to the European Union and I continue to hope for a privileged partnership with that country within the Union for the Mediterranean.